DETAILED ACTION
 	Claims 1, 3 and 4 are pending, claim 2 has been cancelled. This action is in response to the amendment filed 6/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
Applicant’s arguments, see pages filed 6/1/2021, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.  Therefore, the rejections have been maintained.  
Applicant’s arguments that moving the sealing member disclosed by Shima to a different location would result in a different function or modifies the operation of the device, is not persuasive since, the sealing member would only seal one flat surface  (as the secondary reference to Albrecht teaches) rather than two surfaces (left view prior art shown below, the flat sealing member has a left vertical face surface which abuts the threaded intersection of the body and the valve seat fixation member), and therefore would provide a still provide a seal to prevent fluid from leaking/exiting the valve and therefore does not change the operation of the device, since a seal is still maintained.  

    PNG
    media_image1.png
    871
    635
    media_image1.png
    Greyscale

This modified seal placement still provides for the overall operation of the valve to function without leaking. 



It is noted that Albrecht discloses in figures 1-3 (left view annotated below), how the oring seal is placed at a location where a mating surface intersects the middle/portion of the oring and discloses in columns 2, lns. 60- column 3, lns.3, where the oring may be damaged due to this type of interface. Albrecht provides a solution of having an oring 16 sealing on a single flat surface as shown in figure 16 (right view) annotated below. Therefore, it is considered that Albrecht recognizes similar interface sealing problems and provides a solution of having an oring contacting a single abutting surface that permits the entire sealing member to interact/mate on.

    PNG
    media_image2.png
    311
    678
    media_image2.png
    Greyscale

Since applicant’s amendment necessitated the new grounds for rejection, this action has been made Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0034195) in view of Albrecht (US 5338075).
Regarding claim 1, Shima et al. disclose a valve device, (as shown in Figure 2) comprising: a body (4,11) having a gas flow passage that establishes communication 
a joint (6) that is attached to the body and that connects a pipeline (7) to the gas flow passage; 
a check valve (16) that restrains the gas inside the gas tank from flowing backward from the gas flow passage toward the joint and that is equipped with a valve seat (83) having a valve hole (87) and a valving element (93) for opening/closing the valve hole; 
a valve seat fixation member (86) that fixes the valve seat to the body, that has a communication hole (97) communicating with the valve hole, and that has an outer peripheral surface with a first external thread (at the start of the leadline of (23/21), para.0038); and 
a sealing member (37), 
wherein the body has an attachment hole (21) that attaches the joint and the valve seat fixation member from an outside of the body in a sequence of the joint and the valve seat fixation member, and that has an inner peripheral surface with a first  internal thread (at 23/21, para.0038) screwed to the first external thread, 
the sealing member, which maintains air tightness between the joint and the valve seat fixation member, 
an outer peripheral edge (the outermost edge of 37) of the sealing member seals on both the valve seat fixation member (86) and the body (4,11) as shown in Figure 2,  the screwed region (21/22) being blocked from a pressure in the gas flow passage by the valve seat and the sealing member (37),

although Shima et al. are silent to having;
the outer peripheral edge of the sealing member is located radially inward of a screwed region of the first internal thread and the first external thread, and the tip portion abutting on an end surface of the valve seat fixation member that the tip portion faces.
Albrecht teaches the use of a seal (16, see Fig. 16) having an outer peripheral edge (the outermost diameter of 16) of a sealing member is located radially inward of an outer region (the outermost diameter region of 90’, see Fig. 16) of the connecting fitting (12) it is installed within, and sealing on a single face surface (the vertical abutting face surface 90’), and the tip portion (32A’ at 14’) abutting on an end surface of the valve seat fixation member that the tip portion faces. Figures 1-3 further disclose an oring seal where the internal thread intersects with the middle portion of the oring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the diameter of the valve seat fixation member of Shima to have a single face sealing surface as taught by Albrecht to have the outer peripheral edge of the sealing member is located radially inward of a screwed 
The groove of Shima is therefore modified by the teachings of Albrecht to relocate the groove, by increasing in size the outer diameter of the valve seat fixation member, in a manner that a seal interface provides a singular mating surface for the entire sealing member, which provides for the manufacturing of a single seal surface interacting with the sealing member to permit better focus of the manufacturing (ensuring only one surface finish need properly controlled rather than two surfaces) of only one sealing surface to reduce the number of permissible leak paths during the use of the device, and to provide a combination port which is capable of having equal size flange ports with world class fluid flow components (Albrecht, col. 10, lns. 65-col.11, ln. 3).
 	Furthermore, it has been held that rearranging parts of an invention, such as a groove location in this case, involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, the combined device of Shima et al. and Albrecht disclose all of the features of the claimed invention, Shima et al. disclose, wherein the tip portion (the leftmost portion of 42) of the joint that faces the valve seat fixation member is formed in a shape of a cylinder, and the joint has, on an outer periphery (the outer diameter of the leftmost part of 42 surrounding 37) of the tip portion, a tapered surface (the figure depicts exterior sharp corners, however, inherently a chamfer, typically 45 degree or also referred to as a break, such as “break all corners” as is old and well known in the fluid handling valve manufacturing art, is on an outer periphery as part of 
 	Regarding claim 4, in the combined device of Shima et al. and Albrecht,  Shima et al. disclose  in the top view of Figure 2, the joint has a throttle valve mechanism (as shown below, the inner valve mechanism within part 41 is identically the same as the valve mechanism within 41 of Figure 4 in the instant application), the joint has, on an axis of the communication hole inside the joint, a throttle valve mechanism accommodation hole in which the throttle valve mechanism is accommodated, the throttle valve mechanism includes a columnar flow passage formation member with a communication passage communicating with the communication hole and that forms a gas flow passage communicating with the communication passage by being accommodated with a gap from an inner peripheral surface of the throttle valve mechanism accommodation hole, a cylindrical filter portion that picks up foreign matter between the communication passage and the gap surrounds the columnar flow passage formation member, the cylindrical filter portion has a cylindrical filter, 
 	an annular gasket that restrains foreign matter from entering the communication passage from between the annular gasket and both end portions of the cylindrical filter by being arranged in such a manner as to sandwich both the end portions of the cylindrical filter, and 
 	an annular fixation member that is fitted to the columnar flow passage formation member with the annular gasket compressed between the annular fixation member and 

    PNG
    media_image3.png
    309
    523
    media_image3.png
    Greyscale

 	Claim 3 is being rejected in an alternative manner should the above rejection for claim 3 not be found persuasive. Regarding claim 3, the combined device of Shima et al. and Albrecht disclose all of the features of the claimed invention, Shim et al. disclose wherein the tip portion (42) of the joint that faces the valve seat fixation member is formed in a shape of a cylinder, and the joint has, on an outer periphery (the outer diameter of the leftmost part of 42 surrounding 37) of the tip portion, a tapered surface (the figure depicts exterior sharp corners, however, inherently a chamfer, typically 45 degree or also referred to as a break, such as “break all corners” as is old and well known in the fluid handling valve manufacturing art, is on an outer periphery as part of the typical machining process so a sharp corner does not exist on an end) is on an outer periphery that is formed such that an outer diameter of the tip portion gradually decreases as a distance to the valve seat fixation member shortens.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a chamfer as taught by Figure 6 of Shima et al. in the combined device of Shima et al. and Albrecht, onto the embodiment shown in Figure 2 of Shima et al., to have a tip portion with a tapered surface is on an outer periphery that is formed such that an outer diameter of the tip portion gradually decreases as a distance to the valve seat fixation member shortens, in order to reduce the occurrences of raised burrs on a sharp corner which come as a result of material handling processes during machining, stocking and assembly and thereby reduce the occurrence of parts not properly assembling because of raised edges/burrs and to minimize handling accidents to associates during the assembly process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753